Citation Nr: 0807840	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-40 068	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than April 7, 2004 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD


Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2004 
rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana that granted service connection for 
PTSD, effective from April 7, 2004.  The veteran appeals the 
effective date of the grant of service connection.  



FINDING OF FACT

The record does not contain a claim for service connection 
for PTSD prior to April 7, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 7, 2004 
for the grant of service connection for PTSD have not been 
met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary considerations - Duty to assist the veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit). 

Law and regulations

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.400 (2007).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2007).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157 (2007).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2007).  A 
claim, whether "formal" or "informal," must be in writing in 
order to be considered a claim or application for benefits. 
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 
& Supp. 2007).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid. See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits, and must identify the benefit sought. 
38 C.F.R. § 3.155(a) (2007).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for increased benefits and, then, to all other evidence of 
record to determine the "earliest date as of which," 
disability is ascertainable. 38 U.S.C.A. § 5110(b)(2); see 38 
C.F.R. §§ 3.400(o)(2), 3.155(a) (2007); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

Factual background and legal analysis

Review of the record discloses that a formal claim for 
service connection for disabilities that included PTSD was 
received on April 7, 2004.  On his application, the veteran 
checked the "NO" box as to whether he had ever filed a claim 
with VA.  No prior claim for service connection is of record.  
The appellant noted that he had been afforded treatment by 
Dr. K. at the VA.  Received at the same time were VA 
outpatient records dated between March 5th and March 31, 2004 
showing that he was treated for anxiety symptoms for which 
medication was prescribed.  A history and diagnosis of PTSD 
are recorded on the latter date and the report diagnosing 
PTSD was signed by Dr. K.  

By rating action dated in October 2004, service connection 
for PTSD was granted, effective from the date of the claim 
received on April 7, 2004.  

The veteran submitted a number of detailed statements to the 
effect that he has been suffering for PTSD for many years and 
that he was unaware that he could have filed for this benefit 
after service.  The veteran stated that an anxiety disorder 
was initially diagnosed by a private physician in 1996.  He 
asserts that he should therefore be granted an earlier 
effective date for service connection for PTSD.

Legal Analysis

The Board observes that the current record contains no 
document or writing, formal or informal, showing that a claim 
for service connection for PTSD was received prior to April 
7, 2004.  The veteran expressly denied that he had ever filed 
a claim with VA on his application for service connection 
received in April 2004.  His statements have been carefully 
considered but are not in and of themselves sufficient to 
establish a basis for an earlier grant of service connection 
for PTSD.

The law regarding effective dates is clearly set forth.  The 
effective date of an award of compensation will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).  The record reflects 
that although PTSD was diagnosed in March 2004, the claim 
received on April 7, 2004 is the later of the two events 
giving rise to the grant of service connection.  Therefore, 
an earlier effective date for the grant of service connection 
for PTSD must be denied.

In a case such as this one where the law and not the evidence 
is dispositive, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than April 7, 2004 for service 
connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


